            Case 1:18-cr-10087-FDS Document 68 Filed 11/16/18 Page 1 of 5



                              UNITED STATES DISTRICT COURT

                                DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                        )
                                                )
v.                                              )              Docket No. 18-cr-10087-FDS
                                                )
DENZEL SMITH                                    )


                             MOTION TO COMPEL DISCOVERY


         The defendant, Denzel Smith, moves this Court to compel the government to provide copies

of any and all reports (redacted to protect the identity of the confidential informant) documenting

surveillance of Denzel Smith coming to and/or leaving from 177 Megan Road or documenting

surveillance of Denzel Smith which the government intends to rely on to establish a connection

between Denzel Smith and 177 Megan Road.

         The defendant also requests any and all reports (redacted) documenting controlled buy

transactions which the government intends to rely on for relevant conduct at sentencing.

      1. FACTS

         The government has filed a superseding indictment charging Di’lon Smith and Denzel Smith

with one count of Possession with Intent to Distribute Fentanyl, one count of Possession with Intent

to Distribute 100 Grams or More of a Controlled Substance Analogue, 1 Felon in Possession of a

Firearm and Ammunition, and two counts of Possession of a Firearm in Furtherance of a Drug

Trafficking Crime (one tied to each alternative drug trafficking crime charged).

         As previously, the indictment arises from the November 29, 2017 execution of a search



1
    Both charges are for the substance seized from 177 Megan Road on November 29, 2017.
                                                   1
          Case 1:18-cr-10087-FDS Document 68 Filed 11/16/18 Page 2 of 5



warrant at the basement apartment of 177 Megan Road in Hyannis, a location that the government

represents was leased by Denzel Smith’s brother, Di’lon Smith. While previously uncharged, the

government has now charged each defendant with possession with intent to distribute the evidence

seized during the execution of that warrant, which were later determined to contain the unscheduled

substance “cyclopropyl fentanyl.”

        Denzel Smith did not live at, or have any official connection with the address where the

firearms and cyclopropyl fentanyl were found, and the only item readily identifiable as belonging to

him there was bundled mail addressed to him which was located on a shelf in the bedroom closet.

        In its Opposition to Defendant’s Motion to Compel Discovery (D.E. 51) (“Gov. Opp.”), the

government detailed evidence tying Denzel Smith to the apartment at 177 Megan Road, specifically a)

the mail found in the closet referenced above; b) “police surveillance of Denzel at 177 Megan Road

and leaving that address to sell fentanyl to a confidential informant”; and c) GPS data indicating that

Denzel Smith’s car traveled from the scene of a shooting to 177 Megan Road on November 24 and

stayed overnight there, approximately five days prior to the execution of the search warrant at this

address. See Gov. Opp. at 3.

        The search warrant affidavit for 177 Megan Road describes one occasion during the week of

November 18, 2017 when police physically surveilled Denzel Smith from 177 Megan Road to a

controlled buy. Based on the government’s opposition it is unclear whether there are additional

instances where the government surveilled Denzel Smith from 177 Megan Road to a controlled buy,

or if that constitutes the single instance. Other information in the case, specifically the search warrant

application for 321 Mitchell’s Way, documents that GPS surveillance of Denzel Smith led police to

believe that a separate location, not 177 Megan Road, was Denzel Smith’s alleged “stash house.”



                                                    2
           Case 1:18-cr-10087-FDS Document 68 Filed 11/16/18 Page 3 of 5



    2. LEGAL ARGUMENT

        Redacted copies of surveillance reports documenting Denzel Smith’s association with 177

Megan Road are material to preparing a defense and thus discoverable pursuant to Fed. R. Crim. P.

16(a)(1)(E)(i). This information may also be exculpatory to the extent it suggests a minimal

association between Denzel Smith and the address where firearms and fentanyl were found. See, e.g.,

United States v. de la Cruz-Paulino, 61 F3d 986, 998 (1st Cir. 1995) (“To be convicted of aiding and

abetting, more than “mere presence” at the scene is required.”) Finally, this information may be

relevant to sentencing, to the extent that may affect any arguments about the scope of relevant

conduct.

        Information that is “material to preparing a defense” must be produced pursuant to Fed. R.

Crim. P. 16(a)(1)(E)(i). When a defendant requests discovery that is material to preparing the

defense, production is required when the item “bear[s] more than some ‘abstract logical relationship

to the issues in the case,’” and “will enable him ‘significantly to alter the quantum of proof in his

favor.’” United States v. Poulin, 592 F.Supp.2d 137, 143 (D. Me. 2008); United States v. Santana, 83

F.Supp.2d 224, 232 (D.P.R. 1999)). “[D]emonstrating materiality ‘is not a heavy burden.’” Id. Under

Rule 16, the government must disclose both inculpatory and exculpatory evidence. Id. See also United

States v. Facteau, 2015 WL 6509120, at *1 (D. Mass. Oct. 28, 2015) (“Rule 16 is not limited to

evidence that is helpful to a defendant’s case because ‘[i]t is just as important to the preparation of a

defense to know its potential pitfalls as to know its strengths.’”).

        When evidence is considered exculpatory, disclosure is also required under Brady v. Maryland,

373 U.S. 83 (1963), and its progeny. “[S]uppression by the prosecution of evidence

favorable to an accused upon request violates due process where the evidence is material either

to guilt or to punishment, irrespective of the good faith or bad faith of the prosecution.” Id. at 87.

                                                    3
          Case 1:18-cr-10087-FDS Document 68 Filed 11/16/18 Page 4 of 5



This duty to produce exculpatory evidence extends to evidence that is, “known only to police

investigators and not to the prosecutor.” Kyles v. Whitley, 514 U.S. 419, 437-38 (1995). This

duty also encompasses evidence which is only relevant to impeachment. Giglio v. United States, 405

U.S. 150, 153-54 (1972). Moreover, prosecutors are required to disclose to defense counsel

all exculpatory information, including information that cumulatively is material. United States v.

Diabate, 90 F. Supp. 2d 140, 142 (D. Mass. 2000).

     In addition to the items detailed in F.R.C.P. 16, the local rules also provide that the government

must disclose “exculpatory information,” which includes, but is not necessarily limited to,

information that tends to (1) cast doubt on the defendant’s guilt as to any essential element in any

count in the indictment or information; (b) cast doubt on the admissibility of evidence that the

government anticipates using in its case-in-chief, that might be subject to a motion to suppress or

exclude . . . (3) cast doubt on the credibility or accuracy of any evidence the government anticipates

using in its case in chief; or (4) diminish the degree of the defendant’s culpability or the defendant’s

Offense Level under the United States Sentencing Guidelines. See L.R. 116.2(a). Exculpatory

information that tends to directly negate the defendant’s guilt concerning any count in the

indictment must be provided within 28 days of arraignment. See L.R. 116.2(b)(1).

    3. CONCLUSION

    For the reasons stated above Denzel Smith respectfully requests that this Honorable Court

compel the government to provide the information detailed above.




                                                    4
          Case 1:18-cr-10087-FDS Document 68 Filed 11/16/18 Page 5 of 5



                                               Respectfully Submitted,

                                               DENZEL SMITH
                                               By His Attorney,

                                               /s/ W. Jamiel Allen
                                               W. Jamiel Allen
                                               AZ Bar No. 024631
                                               Federal Defender Office
                                               51 Sleeper Street, 5th Floor
                                               Boston, MA 02210
                                               Tel: 617-223-8061




                                   CERTIFICATE OF SERVICE

         I, W. Jamiel Allen, Esquire, hereby certify that this document filed through the ECF system
will be sent electronically to the registered participant(s) as identified on the Notice of Electronic
Filing (NEF) on November 16, 2018.

                                               /s/ W. Jamiel Allen
                                               W. Jamiel Allen




                                                   5
